J-A25018-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: PETITION OF C.S.                    :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                v.                             :
                                               :
    ALLEGHENY COUNTY DEPARTMENT                :
    OF BEHAVIORAL HEALTH AND THE               :
    PENNSYLVANIA STATE POLICE                  :
                                               :
                                               :
    APPEAL OF: C.S.                            :      No. 159 WDA 2021

                 Appeal from the Order Entered January 5, 2021
               In the Court of Common Pleas of Allegheny County
                      Orphans’ Court at No(s): 0564-2019


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                             FILED: MARCH 18, 2022

        Appellant, C.S., appeals from the order entered in the Allegheny County

Court of Common Pleas, Orphans’ Court, which denied her petition to expunge

her mental health commitment under the Mental Health Procedures Act

(“MHPA”).1 We affirm.

        In its opinion, the Orphan’s Court set forth the facts and procedural

history of this case as follows:

           [Appellant] is an individual engaged in a successful
           accounting practice in Allegheny County, Pennsylvania.
           [Appellant], a resident of the City of Pittsburgh, is unmarried
           and has one child, an adult son. At all times pertinent to
           this case, [Appellant]’s son resided in Waltham,
           Massachusetts, with his wife and infant child.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   50 P.S. §§ 7101-7503.
J-A25018-21



       On October 16, 2019, [Appellant]’s son received a telephone
       call from a family friend who informed the son that
       [Appellant] was at that time attempting to obtain a firearm
       and that she had expressed an intention to shoot and kill
       her son, his family, herself and “anybody that was to get in
       her way.”     [Appellant]’s son immediately reported the
       matter to the Waltham police who, in turn, alerted local,
       Pittsburgh Police.

       Several hours later, [Appellant] herself telephoned
       Pittsburgh Police and stated that she had just purchased a
       pistol, had completed revisions to her will, and that, as soon
       as she had signed the revised will, she planned on shooting
       herself. Pittsburgh Police thereupon obtained a warrant
       pursuant to Section 302 of the [MHPA] and visited
       [Appellant]’s apartment.         There, they encountered
       [Appellant]’s landlord who admitted the police to the
       apartment. [Appellant] was not at her apartment, however,
       and it was then determined that [Appellant] may have gone
       to her office in Wilkins Township.       At the request of
       Pittsburgh Police, Wilkins Township Police located and
       detained [Appellant] and, consistent with the Section 302
       warrant, transferred [Appellant] to Pittsburgh Police.
       Pittsburgh Police then escorted [Appellant] to Western
       Psychiatric Institute and Clinic (“WPIC”) for evaluation.

       A review of the October 17, 2019 Application for Involuntary
       Emergency Treatment and Medical Examination prepared at
       WPIC indicates that [Appellant] was deemed to be a clear
       and present danger to herself and others because (1) she
       had “inflicted or attempted to inflict serious bodily harm on
       another and there [was] a reasonable probability that such
       conduct [would] be repeated and (2) she had attempted
       suicide and there [was a] reasonable probability of suicide
       unless adequate treatment [was] provided.”                   The
       application noted that the report received from Waltham,
       Massachusetts, had indicated that [Appellant] claimed to be
       in possession of a firearm and that she intended to use the
       weapon to “shoot and kill.” According to the application,
       during [Appellant]’s later call to Pittsburgh Police, she stated
       that she intended to shoot herself.

       The examining physician at WPIC, Dr. Gandotra, made the

                                    -2-
J-A25018-21


        finding that [Appellant] “[was] severely mentally disabled
        and in need of treatment.” Accordingly, a Section 302
        commitment for a period of treatment not to exceed 120
        hours followed. Specifically, it was determined by Dr.
        Gandotra that [Appellant] had attempted suicide and that,
        absent adequate treatment while under admission pursuant
        to 302, there was a reasonable probability of suicide. A
        second physician, Psychiatrist Dr. Fraser, examined
        [Appellant] on the following day, October 18, and
        determined at that time that [Appellant] was unable to sign
        an informed consent. Dr. Fraser confirmed the Section 302
        finding and determined, additionally, that [Appellant] may
        be a candidate for an extended, Section 303 commitment.
        Dr. Fraser noted, moreover, that [Appellant] “admits to 302
        allegations.”

        On October 21, 2019, another physician, Dr. Tew,
        interviewed [Appellant] for the purpose of providing a
        second opinion regarding the appropriateness of discharge
        rather than an extended commitment. … On the following
        day, Dr. Tew submitted his report, which concluded that
        “the doctrine of least restrictive [alternative] of care
        warranted [Appellant]’s discharge back to the community.”
        Consistent with that analysis, the application for extended
        involuntary treatment and detention of [Appellant] within
        WPIC pursuant to Section 303 of the [MHPA] was
        abandoned.

(Orphans’ Court Opinion, filed 5/12/21, at 2-4) (internal citations and

footnotes omitted).

     On January 16, 2020, Appellant filed a petition to vacate and expunge

the involuntary civil commitment and for restoration of rights. Following a

hearing, the Orphans’ Court denied Appellant’s petition on January 5, 2021.

Appellant timely filed a notice of appeal on February 2, 2021. On February 4,

2021, the court ordered Appellant to file a concise statement of errors

pursuant to Pa.R.A.P. 1925(b), and Appellant timely complied on February 25,


                                    -3-
J-A25018-21


2021.

        Appellant raises the following issue for our review:

           Did the [Orphans’ Court] err as a matter of law when it
           denied to vacate and expunge a 302 involuntary
           confinement, where there was insufficient legislatively-
           defined prerequisite evidence to support the involuntary
           mental health commitment of Appellant pursuant to 50 P.S.
           § 7302?

(Appellant’s Brief at 4).

        Appellant argues that a 302 involuntary commitment requires a finding

that she was severely mentally disabled and posed a clear threat to herself.

Appellant asserts that “[t]here is nothing in the examining physician’s findings

that supports a determination that Appellant was severely mentally disabled.”

(Id. at 12). Specifically, Appellant notes that the treating physician did not

diagnose Appellant of a mental illness or recommend specific treatment.

Appellant further alleges that there is no evidence that she undertook any acts

in furtherance of a threat to commit suicide as required to establish that she

was a clear threat to herself. Appellant insists that “suicidal statements or

ideation are not sufficient evidence to meet the requirements of the

legislatively-defined prerequisites for a 302 involuntary confinement.” (Id. at

13). Appellant concludes that there is insufficient evidence to support her 302

involuntary commitment, and this Court must grant her expungement

petition. We disagree.

        “Our well-settled standard of review in cases involving a motion for

expunction is whether the trial court abused its discretion.” In re Keyes, 83

                                       -4-
J-A25018-21


A.3d 1016, 1022 (Pa.Super. 2013) (citing Commonwealth v. A.M.R., 887

A.2d   1266,   1268   (Pa.Super.   2005)).       Section   6111.1(g)(2)    of   the

Pennsylvania Uniform Firearms Act addresses the process for expunging

records of an involuntary commitment. Section 6111.1(g)(2) states:

         § 6111.1. Pennsylvania State Police

                                   *    *    *

            (g) Review by court.—

                                   *    *    *

            2) A person who is involuntarily committed pursuant to
            section 302 of the Mental Health Procedures Act may
            petition the court to review the sufficiency of the
            evidence upon which the commitment was based. If the
            court determines that the evidence upon which the
            involuntary commitment was based was insufficient, the
            court shall order that the record of the commitment
            submitted to the Pennsylvania State Police be expunged.
            A petition filed under this subsection shall toll the 60-day
            period set forth under section 6105(a)(2).

18 Pa.C.S.A. § 6111.1(g)(2) (internal footnote omitted). Our Supreme Court

has explained:

         [U]nder section 6111.1(g)(2), a challenge to the sufficiency
         of the evidence to support a 302 commitment presents a
         pure question of law, and the court’s sole concern is
         whether, based on the findings recorded by the physician
         and the information he or she relied upon in arriving at those
         findings, the precise, legislatively-defined prerequisites for
         a 302 commitment have been satisfied and are supported
         by a preponderance of the evidence. We emphasize that
         the trial court’s review is limited to the findings recorded by
         the physician and the information he or she relied upon in
         arriving at those findings, and requires deference to the
         physician, as the original factfinder, as the physician
         examined and evaluated the individual in the first instance,

                                       -5-
J-A25018-21


         was able to observe his or her demeanor, and has
         particularized training, knowledge and experience regarding
         whether a 302 commitment is medically necessary.

In re Vencil, 638 Pa. 1, 19-20, 152 A.3d 235, 246 (2017), cert. denied, ___

U.S. ___, 137 S.Ct. 2298, 198 L.Ed.2d 751 (2017).

      Sections 7301 and 7302 of the MHPA deal with involuntary emergency

examination and treatment of individuals, and provide, in relevant part:

         § 7301. Persons who may be subject to involuntary
         emergency examination and treatment

         (a) Persons Subject.—Whenever a person is severely
         mentally disabled and in need of immediate treatment,
         [she] may be made subject to involuntary emergency
         examination and treatment. A person is severely mentally
         disabled when, as a result of mental illness, [her] capacity
         to exercise self-control, judgment and discretion in the
         conduct of [her] affairs and social relations or to care for
         [her] own personal needs is so lessened that [she] poses a
         clear and present danger of harm to others or to [her]self.

         (b) Determination of Clear and Present Danger.—

                                 *    *    *

         (2) Clear and present danger to [her]self shall be shown by
         establishing that within the past 30 days:

                                 *    *    *

            (ii) the person has attempted suicide and that there is
            the reasonable probability of suicide unless adequate
            treatment is afforded under this act. For the purposes of
            this subsection, a clear and present danger may be
            demonstrated by the proof that the person has made
            threats to commit suicide and has committed acts which
            are in furtherance of the threat to commit suicide[.] …

50 P.S. § 7301(a), (b)(2)(ii).


                                     -6-
J-A25018-21


       § 7302. Involuntary emergency examination and
       treatment authorized by a physician--Not to exceed
       one hundred twenty hours

       (a)    Application       for    Examination.—Emergency
       examination may be undertaken at a treatment facility upon
       the certification of a physician stating the need for such
       examination; or upon a warrant issued by the county
       administrator authorizing such examination; or without a
       warrant upon application by a physician or other authorized
       person who has personally observed conduct showing the
       need for such examination.

          (1) Warrant for Emergency Examination.—Upon
          written application by a physician or other responsible
          party setting forth facts constituting reasonable grounds
          to believe a person is severely mentally disabled and in
          need of immediate treatment, the county administrator
          may issue a warrant requiring a person authorized by
          him, or any peace officer, to take such person to the
          facility specified in the warrant.

                                *    *    *

       (b) Examination and Determination of Need for
       Emergency Treatment.—A person taken to a facility shall
       be examined by a physician within two hours of arrival in
       order to determine if the person is severely mentally
       disabled within the meaning of section 301(b)1 and in need
       of immediate treatment. If it is determined that the person
       is severely mentally disabled and in need of emergency
       treatment, treatment shall be begun immediately. If the
       physician does not so find, or if at any time it appears there
       is no longer a need for immediate treatment, the person
       shall be discharged and returned to such place as he may
       reasonably direct. The physician shall make a record of the
       examination and his findings. In no event shall a person be
       accepted for involuntary emergency treatment if a previous
       application was granted for such treatment and the new
       application is not based on behavior occurring after the
       earlier application.

                                *    *    *


                                    -7-
J-A25018-21


          (d) Duration of Emergency Examination and
          Treatment.—A person who is in treatment pursuant to this
          section shall be discharged whenever it is determined that
          [she] no longer is in need of treatment and in any event
          within 120 hours, unless within such period:

            (1) [she] is admitted to voluntary treatment pursuant to
            section 202 of this act; or

            (2) a certification for extended involuntary emergency
            treatment is filed pursuant to section 303 of this act.

50 P.S. § 7302(a)(1), (b), (d).

      Involuntary commitment under Section 7302 is proper “where there are

reasonable grounds to believe a person is severely mentally disabled and in

need of immediate treatment.” In re Jacobs, 15 A.3d 509, 510 (Pa.Super.

2011) (citing In re Hancock, 719 A.2d 1053, 1055 (Pa.Super. 1998)). “[I]t

is not sufficient to find only that the person is in need of mental health

services. It must also be established that there is a reasonable probability of

death, serious injury or serious physical debilitation to order commitment.”

In re R.F., 914 A.2d 907, 913-14 (Pa.Super. 2006), appeal denied, 593 Pa.

741, 929 A.2d 1162 (2007) (citing In re T.T., 875 A.2d 1123 (Pa.Super.

2005)).

      “Persons are classified as severely mentally disabled when their ability

to exercise self-control or to care for themselves is so lessened that they pose

a clear and present danger of harm to others or themselves.” In re R.F.,

supra at 913. The MHPA states that a person poses a clear and present harm

to him or herself if “the person has attempted suicide and that there is the


                                     -8-
J-A25018-21


reasonable probability of suicide unless adequate treatment is afforded under

this act.” 50 P.S. § 7301(b)(2)(ii). “[A] suicide attempt occurs when a person

clearly articulates or demonstrates an intention to commit suicide and has

committed an overt action in furtherance of the intended action.” In re R.F.,

supra (citing 55 Pa.Code § 5100.84(g)).

      “[E]ngaging in the planning process by conducting research or

expressing a detailed plan constitute acts in furtherance of a threat under the

MHPA.”    In re B.W., ___ Pa. ___, ___, 250 A.3d 1163, 1176 (2021)

(communicating a developed plan to harm coworker was sufficient to establish

acts in furtherance of threat of harm to another). See also Commonwealth

v. Smerconish, 112 A.3d 1260, 1264 (Pa.Super. 2015) (sending repeated

instant messages to sister threatening suicide and researching ways to commit

suicide constituted acts in furtherance of threat to commit suicide); In re

R.F., supra (researching ways to commit suicide and calling a suicide hotline

constituted acts in furtherance of threat to commit suicide).

      Instantly, the record belies Appellant’s assertion that the examining

physician did not determine that Appellant was severely mentally disabled.

Dr. Gandotra’s report notes that Appellant is dysphoric, tearful, endorses

being depressed and hurt, and acknowledges making suicidal statements even

though she stated that she would not follow through. Dr. Gandotra also clearly

marked the box indicating his decision that Appellant was severely mentally

disabled and in need of treatment pursuant to the statutory requirements for


                                     -9-
J-A25018-21


a 302 involuntary commitment.              Although Dr Tew’s subsequent report

recommended against an extended 303 commitment, Dr. Tew did not opine

that the initial 302 commitment was inappropriate or unwarranted.2 As such,

the medical records clearly indicate that the examining physician determined

that Appellant was severely mentally disabled and required immediate

commitment pursuant to Section 302.

       Further, we agree with the Orphans’ Court that sufficient evidence

supported the examining physician’s evaluation of Appellant.            The record

indicates that Appellant stated to a family friend that she was attempting to

purchase a firearm to shoot herself.           Following this, Appellant telephoned

Pittsburgh police and articulated a developed plan to purchase a firearm,

revise her will to exclude her son, and shoot herself as soon as she signed the

revised will.     She repeated this plan to Pittsburgh police three times.

Appellant’s actions in calling Pittsburgh police and articulating a detailed plan

to commit suicide are sufficient to establish acts in furtherance of the threat

of suicide. See In re B.W., supra; Smerconish, supra; In re R.F., supra.

Based on this record, the Orphans’ Court acted properly in refusing to disturb

the medical determination of the examining physician, whose findings are



____________________________________________


2 Section 7303 of the MHPA states “[a]pplication for extended involuntary
emergency treatment may be made for any person who is being treated
pursuant to section 302 whenever the facility determines that the need for
emergency treatment is likely to extend beyond 120 hours.” 50 P.S. §
7303(a).

                                          - 10 -
J-A25018-21


owed deference as the original factfinder.    See In re Vencil, supra.

Therefore, we see no abuse of discretion in the Orphans’ Court’s denial of

Appellant’s petition to expunge records of her 302 involuntary civil

commitment. See In re Keyes, supra. Accordingly, we affirm.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/18/2022




                                  - 11 -